Motion for Rehearing Granted, Memorandum Opinion filed October 23,
2014, Withdrawn, Appeal                  Reinstated, and Order filed
January 22, 2015




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                            NO. 14-14-00363-CV
                                 ____________

                       WILFRIDO MATA, Appellant

                                      V.

                   HARRIS COUNTY, TEXAS, Appellee


                  On Appeal from the 270th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2010-44692

                                   ORDER

     On October 23, 2014, this court issued an opinion dismissing this appeal. On
December 8, 2014, appellant filed a motion for rehearing. Appellee has filed a
response. The motion is GRANTED.

     This court’s opinion filed October 23, 2014, is WITHDRAWN, and our
judgment of that date is VACATED. The appeal is ordered REINSTATED.
Appellant’s brief is due 30 days from the date of this order.



                               PER CURIAM